DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/08/2021 has been entered. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7,9-10 and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (CN 201467987) in view of Clearman et al. (U.S Patent No. 5033483) and further in view of Xu et al. (CN 103932390)).
Regarding claims 1 and 16, Li discloses an aerosol generating article having a proximal end and a distal end, comprising: a tubular body (by reference sign 1) positioned at the proximal end of the aerosol generating article and extending toward the distal end; a combustible heat source (by reference sign 6) positioned at the distal end of the aerosol generating article; the combustible heat source is moveable from an extended position having a first article length, to a retracted position having a second article length that is less than the first article length, and the entire length of the combustible heat source retracts into the tubular body in the retracted position (see figs. 2-3).  Li does not expressly disclose the combustible heat source is a carbonaceous heat source and an aerosol-forming substrate (including tobacco) downstream of, and separate from the combustible heat source.  Clearman discloses an aerosol generating article with a carbonaceous heat source and an aerosol-forming substrate downstream of, and separate from the combustible heat source to produce substantial quantities of aerosol without significant thermal degradation of the aerosol former and without presence of substantial pyrolysis or incomplete combustion products (Abstract, figs. 1-2 and column 3, line 61 to column 4, line 3).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the article of Li to have a carbonaceous heat source and an aerosol-forming substrate downstream of, and separate from the combustible heat source for the advantages as taught by Clearman.
Li discloses the combustible heat source is moveable from an extended position having a first article length to a retracted but does not expressly disclose the sliding is in response to force applied to the combustible heat source in a direction along a longitudinal axis of the combustible heat source.  Xu discloses the combustible heat source is sleeved with a cylinder in a sliding mode therefore the combustible heat source slidable from an extended position to a retracted position for self-quenching (paragraphs 18-25 and fig. 1).  Therefore, the combination of Li and Xu taken together as a whole teaches/suggests the 
 Regarding claim 2, Li discloses the tubular body comprises a retention element (by reference sign 3) that maintains the extended position until sufficient force overcomes the retention element and retracts the combustible heat source into the tubular body to the retracted position (see fig. 2).  
Regarding claim 3, the combination of Li and Xu discloses the article further comprising an inner tubular element holding the combustible heat source, the inner tubular element at least partially disposed within a distal end of the tubular body and the inner tubular element is slidable from the extended position to the retracted position (see figs. 1-3 of Li and paragraphs 18-25 of Xu).  
Regarding claim 4, the combination of Li and Xu discloses the aerosol-forming substrate is at least partially disposed within the inner tubular element and is slidable from the extended position to the retracted position (see figs. 1-3 of Li and paragraphs 18-25 of Xu).  
Regarding claim 5, Li discloses a filter element (by reference sign 41, figs. 1-3) disposed within a proximal end of the tubular body.  
Regarding claims 6-7, similar to the retractability of the heat source, it would have been obvious to one of ordinary skill in the art at the time the invention was made to make the filter element is slidable from an extended filter position to a retracted filter position and the filter element at least partially retracts into the tubular body in the retracted position.  
Regarding claim 9, Li discloses the second article length is within the claimed range of about 90% or less than the first article length (see figs. 1-3).  
Regarding claim 10, Li discloses the proximal end of the tubular body comprises a mouthpiece and a filter element (by reference sign 5, figs. 1-3).
Regarding claim 14, it would have been obvious to one of ordinary skill in the art at the time the invention was made to make the tubular body is lined with non-combustible material being at least one of: a metal; a metal oxide; a ceramic; graphite; or stone.  
Regarding claim 15, the combination of Li and Xu discloses the tubular body can be retracted by force applied to move therefore it would have been obvious to one of ordinary skill that the tubular body comprises an adhesive that maintains the extended position until sufficient heat and force overcomes the adhesive and retracts the combustible heat source into the tubular body to the retracted position.  
Regarding claim 17, the combination of Li and Clearman discloses the carbonaceous heat source, aerosol-forming substrate and a first transfer element are contained within an inner tubular element (see figs. 1-3).  Preliminary AmendmentPage 6 of 7First Named Inventor: Lavanchy et al.
Regarding claim 18, Li discloses a second transfer element is contained within the tubular body and separated from the first transfer element by a void space in the extended position (see figs. 1-3).  
Regarding claim 19, Li discloses the retention element comprises an outer wrapper (by reference sign 11) that overwrap a junction of the tubular body with the inner tubular element and is fixed to both the tubular body and the inner tubular element (see figs. 1-3).  
Regarding claim 20, Li discloses an inner tubular element holding the combustible heat source, the inner tubular element at least partially disposed within a distal end of the tubular body and the inner tubular element is moveable from the extended position to the retracted position (see figs. 1-3).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (CN 201467987) in view of Clearman et al. (U.S Patent No. 5033483) and further in view of Jarriault et al. (U.S Pub. No. 20150027475). 
Regarding claim 8, Li discloses the tubular body contains a transfer element (the section upstream from reference sign 41 of figs. 1-3).  Li does not expressly disclose an aerosol cooling element; Jarriault discloses an aerosol-generating article with an aerosol cooling element (by reference sign 40, figs. 1-2) to cool the aerosol.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to add an aerosol cooling element as taught by Jarriault to the device of Li for cooling.
Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (CN 201467987) in view of Clearman et al. (U.S Patent No. 5033483), Xu et al. (CN 103932390) and further in view of Moriyama (U.S Patent No. 5992420).
Regarding claim 11, Li does not disclose a reactive material. Moriyama discloses the tubular body has an inner surface that comprises a heat reactive material that is configured to deform in response to heat from the combustible heat source in the retracted position, such that the tubular body fits tightly against the combustible heat source (Abstract and col. 4-6).  
Regarding claim 12, Moriyama discloses the reactive material is a heat-shrink material for extinguishing the heat source; however one with ordinary skill in the art at the time the invention was made would be able to use an intumescent material for extinguishing the heat source.  
Regarding claim 13, Moriyama discloses the reactive material comprises a heat-shrink material that is configured to at least partially seal around the combustible heat source (Abstract).  
Response to Arguments
Applicant’s arguments filed 11/08/2021 have been considered but are moot in view of the current rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU H NGUYEN whose telephone number is (571)272-5931. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 5712703882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU H NGUYEN/Examiner, Art Unit 1747